      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 1 of 69




Darren H. Lubetzky
Savvas S. Diacosavvas
Brian N. Lasky
Christopher Y. Miller
Laura A. Zuckerwise
(Each appearing per DUCivR 83-1.1(d)(1))
Federal Trade Commission, Northeast Region
One Bowling Green, Suite 318
New York, NY 10004
Tel: (212) 607-2829
Attorneys for Plaintiff
FEDERAL TRADE COMMISSION

Robert G. Wing (4445)
Thomas M. Melton (4999)
Kevin McLean (16101)
Assistant Attorneys General
Utah Attorney General’s Office
160 East 300 South, Fifth Floor
Salt Lake City, Utah 84114
Tel: 801-366-0310
Attorneys for Plaintiff
UTAH DIVISION OF CONSUMER PROTECTION

                     IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION

FEDERAL TRADE COMMISSION, and


UTAH DIVISION OF CONSUMER                          REDACTED VERSION
PROTECTION,

      Plaintiffs,
                                             Case No.
      v.

NUDGE, LLC, a Utah limited liability
company,
                                             COMPLAINT FOR PERMANENT
RESPONSE MARKETING GROUP, LLC,               INJUNCTION AND OTHER
also doing business as 3 DAY REAL            EQUITABLE RELIEF
ESTATE TRAINING, ABUNDANCE
EDU, LLC, AFFLUENCE EDU, LLC,
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 2 of 69




AMERICAN MONEY TOUR, CASH
FLOW EDU, CLARK EDU, LLC, EDGE 2
REAL ESTATE, EVTECH MEDIA
NORTH, FLIP FOR LIFE, FLIPPING FOR
LIFE, INCOME EVENTS, INSIDER’S
FINANCIAL EDUCATION, LLC,
LEADING FINANCIAL EDUCATION,
LLC, ONWEALTH, POWER FLIP,
PROSPER LIVE, PROPERTY
EDUCATION, LLC, RENOVATE TO
RENT, SIMPLE REAL ESTATE
TRAINING, SMART FLIP, SNAP FLIP,
US EDUCATION ADVANCE, VINTAGE
FLIP, VISIONARY EVENTS, WEALTH
TRIBE, WOMEN’S EMPOWERMENT,
YANCEY EVENTS, YANCEY, LLC, and
YOUR REAL ESTATE TODAY, a Utah
limited liability company,

BUYPD, LLC, a Utah limited liability
company,

BRANDON B. LEWIS, individually and as
a principal and owner of NUDGE, LLC,
RESPONSE MARKETING GROUP, LLC,
and BUYPD, LLC,

RYAN C. POELMAN, individually and as a
principal and owner of NUDGE, LLC,
RESPONSE MARKETING GROUP, LLC,
and BUYPD, LLC,

PHILLIP W. SMITH, individually and as a
principal and owner of NUDGE, LLC,
RESPONSE MARKETING GROUP, LLC,
and BUYPD, LLC

SHAWN L. FINNEGAN, individually and
as a principal and owner of NUDGE, LLC,
RESPONSE MARKETING GROUP, LLC,
and BUYPD, LLC, and

CLINT R. SANDERSON, individually and
as an officer of RESPONSE MARKETING
GROUP, LLC and BUYPD, LLC,
                                          2
       Defendants.
       Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 3 of 69




       Plaintiffs, the Federal Trade Commission (“FTC”) and the Utah Division of Consumer

Protection (“Division”), for their Complaint allege:

       1.      The FTC brings this action under Sections 13(b) and 19 of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. §§ 53(b), 57b, and the Telemarketing and Consumer

Fraud and Abuse Prevention Act (“Telemarketing Act”), 15 U.S.C. §§ 6101-6108, to obtain

temporary, preliminary, and permanent injunctive relief, rescission or reformation of contracts,

restitution, the refund of monies paid, disgorgement of ill-gotten monies, and other equitable

relief for Defendants’ acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C.

§ 45(a), and in violation of the FTC’s trade regulation rule entitled Telemarketing Sales Rule

(“TSR”), 16 C.F.R. Part 310.

       2.      The Division brings this action pursuant to the authority granted by Utah Code §§

13-2-5(3), 13-11-17, 13-15-6, 13-26-8, and the Telemarketing Act, 15 U.S.C. §§ 6101-6108.

The Divison seeks temporary, preliminary, and permanent injunctive relief, rescission of

contracts, restitution, the refund of monies paid, disgorgement of ill-gotten monies, civil

penalties, fines, and other equitable relief for Defendants’ acts, omissions, or practices that

violated the Utah Consumer Sales Practices Act (“UCSPA”), Utah Code § 13-11-1 et seq., the

Business Opportunity Disclosure Act (“BODA”), Utah Code § 13-15-1 et seq., the Telephone

Fraud Prevention Act (“TFPA”), Utah Code § 13-26-1 et seq., and the TSR, 16 C.F.R. Part 310.

                                      SUMMARY OF THE CASE

       3.      From as early as 2012 and continuing through the present, the Defendants have

misrepresented to consumers that they will be taught a proven formula on how to make



                                                  3
       Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 4 of 69




substantial money from investing in real estate. Defendants entice consumers to enroll in a series

of increasingly expensive training programs through false claims that: Defendants’ system will

enable consumers to find properties at deeply-discounted prices; Defendants will make funding

available to consumers so they do not have to put their own money down; and Defendants will

show consumers how to gain access to individual investors who will purchase the properties

from them. Defendants have taken in over $400 million from consumers across the country and

overseas through their deceptive scheme.

       4.      The Defendants use TV personalities from reality real estate shows, including

Scott Yancey from A&E’s “Flipping Vegas,” Doug Clark from Spike TV’s “Flip Men,” Drew

Levin and Danny Perkins from HGTV’s “Renovate to Rent,” and Josh Altman from Bravo’s

“Million Dollar Listing Los Angeles,” to attract consumers to free ninety-minute events (referred

to as the “Preview Events”) that are held primarily in hotel conference rooms throughout the

United States. Defendants advertise their Preview Events primarily through infomercials and

direct mailings, which falsely promise to show consumers during these events how to find

properties at below market prices and get access to financing without using their own money or

credit. Since January 2015, over 750,000 individuals have attended one of the Defendants’

Preview Events.

       5.      The Preview Events, however, do not teach students anything of value, but

instead entice consumers to purchase additional training and tools at a paid three-day workshop

(referred to as “Workshops”). Defendants typically charge consumers $1,147 to attend a

Workshop. At the Preview Events, Defendants promise consumers that if they sign-up for one of

the Workshops, they will get access to a proven system that has helped thousands of consumers


                                                4
       Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 5 of 69




become successful real estate investors, and that Defendants will provide all the training and

support the consumers need to establish their own real estate businesses and make money.

        6.         Defendants primarily use the Workshops not to educate, but to sell consumers

additional, more expensive products and services (referred to as “Advanced Training”), typically

for tens of thousands of dollars. Under the guise of raising funds for real estate deals,

Defendants ask consumers to fill out profiles detailing their personal finances, and encourage

consumers to increase their existing credit card limits. Defendants also encourage consumers to

obtain “funding” through a third-party. However, instead of providing funding, the third-party

simply applies for a half-dozen or more personal credit cards on the consumer’s behalf.

Defendants then try to convince consumers to purchase one of Defendants’ Advanced Training

packages using their newly-available credit and other finances.

        7.         Defendants continue to target consumers for additional sales even after the

consumers purchase an Advanced Training package. From at least 2012 to 2016, as part of their

Advanced Training packages, Defendants also promised consumers access to “exclusive” events

called Buying Summits or Investor Expos where they could buy “turnkey” rental properties at

below market value prices. However, Defendants were actually the ones selling or brokering

these properties, and did so after marking up the price as much as 20% or more for their own

profit. Defendants concealed their markups from consumers and, at times, even provided

consumers with bogus sales comparables to convince consumers to purchase the properties at

inflated prices.

        8.         During and after the Advanced Training, Defendants also target consumers with

telemarketing calls to induce additional sales, including access to a purported “Inner Circle”


                                                    5
       Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 6 of 69




personalized real estate coaching program for tens of thousands of dollars more.

       9.        The vast majority of consumers who purchase the Defendants’ products and

services do not become successful real estate investors and do not make any money from

Defendants’ system, or even recover the cost of the Workshop or Advanced Training. Many

consumers end up heavily in debt and, in numerous instances, consumers have lost their life

savings.

                                  JURISDICTION AND VENUE

       10.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

and 1345.

       11.       This Court has supplemental jurisdiction over the Division’s claims under 28

U.S.C. § 1367.

       12.       Venue is proper in this District under 28 U.S.C. § 1391(b) and (c), and 15 U.S.C.

§ 53(b).

                                           PLAINTIFFS

       13.       The FTC is an independent agency of the United States Government created by

statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),

which prohibits unfair or deceptive acts or practices in or affecting commerce. The FTC also

enforces the Telemarketing Act. Pursuant to the Telemarketing Act, the FTC promulgated and

enforces the TSR, 16 C.F.R. Part 310, which prohibits deceptive and abusive telemarketing acts

or practices.

       14.       The FTC is authorized to initiate federal district court proceedings, by its own

attorneys, to enjoin violations of the FTC Act and the TSR and to secure such equitable relief as


                                                  6
       Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 7 of 69




may be appropriate in each case, including rescission or reformation of contracts, restitution, the

refund of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. §§ 53(b), 57b, and

6105(b).

       15.     The Division is an agency of the State of Utah created by statute. Utah Code § 13-

2-1(1). The Division administers and enforces the UCSPA, which prohibits deceptive acts and

practices in connection with consumer transactions. It administers and enforces the BODA,

which requires sellers of assisted marketing plans to provide disclosures to the Division and to

prospective purchasers. It also administers and enforces the TFPA, which prohibits deceptive

practices in connection with telephone solicitations.

       16.     The Division is authorized to take legal action against persons who violate the

UCSPA, the BODA, and the TFPA to enjoin violations of the acts, seek other equitable relief,

and to obtain damages, fines, civil penalties, fees, and costs. Utah Code §§ 13-2-5(3); 13-11-

17(1)(a)-(d); 13-15-6(3); 13-26-8(2).

       17.     The Division is authorized to take legal action against persons who violate the

Telemarketing Act and TSR, and to obtain damages, restitution, and other relief. 15 U.S.C. §§

6103(f)(2); 16 C.F.R. § 310.7.

                                             DEFENDANTS

       18.     Defendant Nudge, LLC (“Nudge”), formerly known as Internet Experts, LLC, is a

Utah limited liability company with its principal place of business at 380 S Technology Court,

Lindon, Utah 84042. Nudge transacts or has transacted business in this District and throughout

the United States. At times material to this Complaint, acting alone or in concert with others,

Nudge has advertised, marketed, distributed, or sold the real estate investment seminars and


                                                 7
          Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 8 of 69




related services and products at issue in this Complaint to consumers throughout the United

States.

          19.   Defendant Response Marketing Group, LLC (“Response”), formerly known as

Evtech Media, LLC (“Evtech Media”), is a Utah limited liability company with its principal

place of business at 380 S Technology Court, Lindon, Utah 84042. Response also does business

as 3 Day Real Estate Training, Abundance Edu, LLC, Affluence Edu, LLC, American Money

Tour, Cash Flow Edu, Clark Edu, LLC, Edge 2 Real Estate, Evtech Media North, Flip for Life,

Flipping For Life, Income Events, Insider’s Financial Education, LLC, Leading Financial

Education, LLC, OnWealth, Power Flip, Property Education, LLC, Prosper Live, Renovate to

Rent, Simple Real Property Training, Smart Flip, Snap Flip, US Education Advance, Vintage

Flip, Visionary Events, Wealth Tribe, Women’s Empowerment, Yancey Events, Yancey, LLC,

and Your Real Estate Today. Response transacts or has transacted business in this District and

throughout the United States. At times material to this Complaint, acting alone or in concert

with others, Response has advertised, marketed, distributed, or sold the real estate investment

seminars and related services and products at issue in this Complaint to consumers throughout

the United States.

          20.   Defendant BuyPD, LLC (“BuyPD”), formerly known as Base Camp Ops, LLC

and Media Excess Solutions LLC, is a Utah limited liability company with its principal place of

business at 380 S Technology Court, Lindon, Utah 84042, and a secondary office address at

10421 South Jordan Gateway, South Jordan, Utah 84095. BuyPD transacts or has transacted

business in this District and throughout the United States. At times material to this Complaint,

acting alone or in concert with others, BuyPD has advertised, marketed, distributed, or sold the


                                                8
       Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 9 of 69




real estate related services and products at issue in this Complaint to consumers throughout the

United States.

       21.       Nudge, Response, and BuyPD are collectively referred to herein as the “Corporate

Defendants” or the “Nudge Enterprise.”

       22.       Defendant Brandon B. Lewis (“Lewis”) is one of the principal owners of the

Corporate Defendants. At times material to this Complaint, acting alone or in concert with

others, he has formulated, directed, controlled, had the authority to control, or participated in the

acts and practices set forth in this Complaint. Defendant Lewis resides in this District and, in

connection with the matters alleged herein, transacts or has transacted business in this District

and throughout the United States.

       23.       Defendant Ryan C. Poelman (“Poelman”) is one of the principal owners of the

Corporate Defendants and is the managing member of Nudge, the Chief Executive Officer of

BuyPD, and was the Director of Operations of Response. At times material to this Complaint,

acting alone or in concert with others, he has formulated, directed, controlled, had the authority

to control, or participated in the acts and practices set forth in this Complaint. Defendant

Poelman resides in this District and, in connection with the matters alleged herein, transacts or

has transacted business in this District and throughout the United States.

       24.       Defendant Phillip W. Smith (“Smith”) is one of the principal owners of the

Corporate Defendants and the Chief Executive Officer of Response. At times material to this

Complaint, acting alone or in concert with others, he has formulated, directed, controlled, had the

authority to control, or participated in the acts and practices set forth in this Complaint.

Defendant Smith resides in this District and, in connection with the matters alleged herein,


                                                  9
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 10 of 69




transacts or has transacted business in this District and throughout the United States.

       25.     Defendant Shawn L. Finnegan (“Finnegan”) is one of the principal owners of the

Corporate Defendants and has been the Chief Executive of Sales and Vice President of

Response. At times material to this Complaint, acting alone or in concert with others, he has

formulated, directed, controlled, had the authority to control, or participated in the acts and

practices set forth in this Complaint. Defendant Finnegan resides in this District and, in

connection with the matters alleged herein, transacts or has transacted business in this District

and throughout the United States.

       26.      Defendant Clint R. Sanderson (“Sanderson”) has been the President and Chief

Operating Officer of Response since May 2015, and was the Chief Sales Officer of BuyPD from

2012 until May 2015. At times material to this Complaint, acting alone or in concert with others,

he has formulated, directed, controlled, had the authority to control, or participated in the acts

and practices set forth in this Complaint. Defendant Sanderson resides in this District and, in

connection with the matters alleged herein, transacts or has transacted business in this District

and throughout the United States.

       27.     The Corporate Defendants are closely held companies that have operated as a

common enterprise while engaging in the deceptive acts and practices and other violations of law

alleged below. The Corporate Defendants have conducted the business practices described

below through an interrelated network of companies that have common ownership, officers,

managers, business functions, employees, and office locations. As described below, the

Corporate Defendants also co-mingle funds and rely on a shared method to identify potential

customers. Because these Corporate Defendants have operated as a common enterprise, each of


                                                 10
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 11 of 69




them is jointly and severally liable for the acts and practices alleged below. Furthermore, Lewis,

Poelman, Smith, Finnegan, and Sanderson (the “Individual Defendants,” and, together with the

Corporate Defendants, the “Defendants”) have formulated, directed, controlled, had the authority

to control, or participated in the acts and practices of the Corporate Defendants that constitute the

common enterprise.

                                          COMMERCE

       28.     At all times material to this Complaint, Defendants have maintained a substantial

course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

15 U.S.C. § 44.

                          DEFENDANTS’ BUSINESS ACTIVITIES

                             The Individual Defendants’ Prior Ties

       29.     Prior to the formation of the Nudge Enterprise in 2011, several of the Individual

Defendants were involved in selling services purportedly designed to help consumers develop an

e-commerce business.

       30.     From 2002 through March 2009, Lewis was President of iMergent, Inc., which,

through its wholly-owned subsidiary StoresOnline, Inc. (“StoresOnline”), marketed website

training and software to consumers at seminars across the country and in Australia. Sanderson

was the Vice President of Sales of StoresOnline. Poelman and Smith were principals of

telemarketing floors called Electronic Marketing Services (“EMS”) and Professional Marketing

International (“PMI”), respectively, that purchased “leads” (the contact information of potential

customers) from StoresOnline and attempted to sell purported personalized coaching services to

consumers who had attended StoresOnline’s seminars.


                                                 11
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 12 of 69




       31.     By 2009, StoresOnline had been sued for deceptive sales practices by a number of

state Attorneys General and District Attorneys from California, Connecticut, Florida, Illinois,

Indiana, North Carolina, Texas, and Washington, as well as the Australian Competition and

Consumer Commission (“ACCC”), and had entered into stipulated consent orders with multiple

states for injunctive and monetary relief. See Complaint, State of Texas v. iMergent, Inc. et al.,

No. 2005 CI 02791 (Bexar County Cir. Ct. Feb. 21, 2005); Consent Judgment, State of Indiana v.

iMergent, Inc., No. 490070601PL001792 (Marion Super. Ct. Mar. 19, 2007); Complaint, State of

Florida v. iMergent, Inc. et al., No. 2007CA1665 (Leon County Cir. Ct. June 26, 2017); Final

Judgment of Stipulation, State of Connecticut v. iMergent, Inc., No. CV-08-4036653S (Hartford

Super. Ct. Apr. 11, 2008); Final Judgment and Consent Decree, State of Illinois v. Stores Online,

Inc. and Galaxy Mall, No. 2006-CH-1345 (Madison County Super. Ct. June 12, 2008); Consent

Judgment, State of North Carolina v. iMergent, Inc. and StoresOnline, Inc., No. 07-CVS-7381

(Wake County Super. Ct. Aug. 4, 2008); Consent Order, State of California v. iMergent, Inc., et

al., No. 56-2007-287557 (Ventura County Super Ct. Mar. 10, 2009); Complaint and Final

Judgment and Consent Decree, State of Washington v. iMergent, Inc., StoresOnline, Inc., No.

09-2-29124-1 (King County Super. Ct. Aug. 5, 2009); Judgment, ACCC v. StoresOnline Int’l

Inc., StoresOnline, Inc., No. (P)NSD1991/2007 (Federal Court of Australia May 5, 2010).

       32.     By 2010, Lewis and Poelman joined Finnegan as officers and owners of

Evolution Group, LLC (“Evolution Group”), which marketed and sold real estate and stock

investment related services and products at seminars across the country. Finnegan was a co-

founder and a principal owner of Evolution Group. Smith’s telemarketing floor, PMI, purchased

consumer leads from Evolution Group and attempted to sell purported personalized coaching


                                                12
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 13 of 69




services to consumers who had attended Evolution Group’s seminars.

                               The Formation of the Nudge Enterprise

       33.     By the end of 2011, Response’s predecessor, Evtech Media, controlled by Lewis,

Poelman, and Finnegan, acquired Evolution Group. Evtech Media (which became Response in

January 2016) markets and sells real estate and stock investment related services and products at

the live Preview Events and Workshops across the country.

       34.     Response induced consumers to pay for Advanced Trainings, in part, by

promising them access to discounted properties at “exclusive” Buying Summits. From at least

2012 to mid-2016, BuyPD was the entity used by the Individual Defendants to market and sell

real estate properties to consumers who attended the Buying Summit events. Through its

subsidiaries, Insider’s Cash and American Cash Funding, BuyPD provided loans to consumers to

purchase these properties, and then sold those loans to other consumers at the Buying Summits.

BuyPD also markets and sells purported entity setup and asset protection services to consumers

at the Workshops and at Advanced Training events through a subsidiary, Veil Corporate LLC.

       35.     From at least 2012 to 2014, Smith’s telemarketing floor, PMI, provided

telemarketing services for Evtech Media. Specifically, PMI purchased consumer leads from

Evtech Media and attempted to sell through telemarketing calls purported personalized real

estate coaching services to help consumers do real estate deals.

       36.     In June 2014, Evtech Media acquired PMI, and Smith became a partner in the

Nudge Enterprise.

       37.     Since acquiring PMI, Evtech Media itself (and later Response) have conducted

telemarketing calls to consumers to sell additional products and services, including purported


                                                13
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 14 of 69




personalized real estate coaching services and tax preparation services.

       38.     Since 2015, Response and BuyPD have operated out of the same office building

in Lindon, Utah (the “Lindon Building”). The exterior signage for the Lindon Building

previously bore Nudge’s name, but now bears Response’s name.

       39.     Nudge served as the holding company for the partners of the Nudge enterprise,

namely, Lewis, Poelman, Smith, and Finnegan.

       40.     The Individual Defendants have been the principal managers in control of the

Nudge Enterprise since mid-2014 (when Smith became a Nudge partner). As the principal

managers, the Individual Defendants oversee the enterprise’s operations, including deciding what

products and services to sell to consumers and managing relationships with celebrity endorsers

and third-party vendors. For example, as referenced below, the Individual Defendants discussed

strategic and operational matters for Response and BuyPD at bi-annual Nudge retreats.

       41.     The Individual Defendants have also participated in weekly company sales

meetings, which Smith often led.

                                   Defendants’ Escalating Sales Funnel

       42.     Since 2011, Defendants have used a variety of deceptive tactics detailed below to

sell multiple levels of increasingly expensive seminars, other trainings, and related products,

purportedly designed to help consumers become successful real estate investors.

       43.     Defendants initially offer consumers at the free Preview Events access to 3-day

live training Workshop events. Defendants charged consumers anywhere from $199 to $1,997 to

enroll in one of their Workshops. Since 2016, Defendants typically charge consumers $1,147 to

attend the Workshop. Since January 2015, over            consumers have purchased one of


                                                14
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 15 of 69




Defendants’ Workshops.

       44.     Defendants then offer additional real estate investment products and services at

the Workshops, including additional live training by purported “experts” and “trainers,” real

estate investing software branded as “Prop Trend” and “Real Estate Pro,” and more online

training videos. Defendants bundle these products and services into different Advanced Training

package names, such as “Diamond Elite 360,” and charge consumers anywhere from $19,000 to

as much as $40,000.

       45.     Through the end of 2017, Defendants included in the Advanced Training

packages access to supposedly “exclusive” deals for real estate and financial investment related

products and services offered at events (referred to as the “Buying Summit” and then “Investor

Expo”) held monthly in Las Vegas and, later, at the Lindon Building.

       46.     Since 2015, Defendants have sold Advanced Training packages to over

consumers.

       47.     After consumers purchase one of the Advanced Training packages, Defendants

attempt to induce them through telemarketing calls to spend thousands of dollars, and sometimes

tens of thousands of dollars, more on additional products and services, including a purported

exclusive “Inner Circle” personalized real estate coaching program.

       48.     In numerous instances, consumers have lost tens of thousands of dollars from

purchasing a series of Defendants’ seminars and trainings. In addition, numerous consumers

who bought purported “turnkey” and “cash flowing” rental properties from BuyPD at the Buying

Summit events discovered the properties were not worth what they paid and did not have paying

tenants in place as had been represented. Some consumers have lost their life savings as a result


                                               15
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 16 of 69




of Defendants’ scheme; others have had to file for bankruptcy. Those victimized include

consumers on limited fixed incomes and retirees.

                    Step 1: The “Celebrity” Invitation to the Preview Events

       49.      Defendants conduct Preview Events across the country to entice consumers to

purchase their real estate investment products and services.

       50.      Defendants market the Preview Events as exclusive or private events sponsored

by a celebrity endorser under a variety of brand names including, among others, Dean Graziosi’s

Insider’s Edge, Scott Yancey’s Yancey Events, Josh Altman’s Flip for Life, Doug Clark’s

Unlisted Flip, and Drew Levin and Danny Perkins’ Snap Flip. Defendants pay the celebrity

endorsers either a flat fee or a percentage of the consumer payments received from the event.

       51.      Since at least 2013, through direct mail, email, and online advertisements,

Defendants claimed, among other things, that consumers (i) did not need experience in real estate

investing to get involved; (ii) would be shown at the Preview Events how to find properties at

wholesale or deeply discounted prices; (iii) would get access to pre-approved funding to do real

estate deals regardless of their own credit scores; and (iv) would learn exclusive “ways to profit.”

Defendants’ advertisements for the Preview Events typically included the following kinds of

representations:

             A. “Make Money with Income Properties . . . . Purchase real estate at all time low
                prices before they are bid up by hundreds of investors? Learn how to generate
                additional cash flow month after month?” (Emphasis in original)

             B. “Pre-Approved Funding: Is there money to do deals? Find out how to get up to
                $750,000 in pre-approved real estate funding regardless of credit score.”
                (Emphasis in original)

             C. “See ways to profit from real estate available to only the select few.”


                                                 16
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 17 of 69




       52.     Figures 1 and 2 are examples of Preview Event invitations consumers received in

2013 and 2014 featuring Dean Graziosi and Scott Yancey, respectively, both of which make

representations about having access (“before the public”) to purportedly deeply discounted

properties (even “pennies on the dollar” or “all-time low prices”):

       Figure 1




                                                17
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 18 of 69




          Figure 2




          53.   Figure 3 is another example of a Preview Event invitation featuring Scott Yancey

that a consumer received by direct mail in 2015. It makes representations about access to deeply

discounted properties (“all-time low prices”), purportedly pre-approved funding (“up to

$750,000”), and generating “additional cash flow month after month after month”, among other

things:




                                               18
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 19 of 69




       Figure 3




       54.     Defendants also advertise their Preview Events through targeted television

infomercials featuring a sponsoring celebrity in cities throughout the country. Through these


                                               19
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 20 of 69




infomercials, Defendants claim that consumers will be able to get access to a proven system used

by the featured celebrities themselves to make money in real estate, that the consumers do not

need to have any previous real estate experience or their own money or credit to use this system

to succeed, and that consumers can receive pre-approved real estate funding from the sponsoring

celebrity’s “money partners.”

       55.        For example, in February 2016, one of Defendants’ infomercials featuring Scott

Yancey aired in Denver, Colorado. Defendants represented, among other things, that




                                                                                                   :

             A.




             B.



             C.




             D.




                                                 20
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 21 of 69




       56.        Similarly, in August 2017, Defendants aired an infomercial featuring Doug Clark

in Norfolk, Virginia, which falsely represented, among other things, that




             A.




             B.




             C.



       57.        Likewise, in February 2018, Defendants aired an infomercial featuring Josh

Altman in Oklahoma City, Oklahoma, which falsely represented, among other things, that


                                                 21
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 22 of 69




                                                                      :

             A.




             B.


                                                                  (

             C.



             D.




       58.        In addition, Defendants’ infomercials contain video testimonials from consumers

who claim they were able to do a number of real estate deals within months after having attended

one of Defendants’ events and receiving their training.

       59.        Defendants sometimes display written disclaimers during these video

testimonials. For example, during the 2016 infomercial featuring Yancey,




                                                 22
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 23 of 69




       60.     Defendants also display general disclaimers at the beginning of the infomercials.

One such disclaimer that appeared at the beginning of the February 2018 infomercial featuring

                     :




                                                      .



                                  .

       61.     Defendants’ disclaimers do not negate or meaningfully alter the net impression

consumers are left with from the repeated and specific representations Defendants make during

the infomercials that the sponsoring celebrities have developed a proven and tested system to

make money in real estate investing and that consumers can obtain financing from the

sponsoring celebrity’s “money partners” to do real estate deals.




                                                23
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 24 of 69




                                       Step 2: The Preview Events

       62.     Defendants hold the Preview Events in hotel ballrooms across the country. The

Preview Events typically last approximately ninety minutes to two hours and start with

motivational videos.

       63.     The speakers typically ask at the beginning of the Preview Events how many

attendees are new or just getting started in real estate investing. The vast majority typically do

not have experience in real estate investing.

       64.     The speakers do not provide consumers with any substantive training or access to

funding or discounted properties at the Preview Events.

       65.     Instead, Defendants use the Preview Events to convince consumers to enroll in

their three-day paid Workshop. Defendants’ speakers typically tell the attendees that there is not

enough time at the Preview Event to go into adequate detail to teach the attendees how to do

actual real estate deals, but the company offers three-day hands-on training that can be tailored or

customized to each individual’s needs and goals.

       66.     During the course of the Preview Events, Defendants typically portray themselves

as a “private funding partner” for consumers where they both profit together from the real estate

deals the consumers do. In doing so, Defendants represent that their interests align with the

consumers in order to develop the consumers’ trust and reinforce the representations about the

nature of the services consumers will receive if they sign up for the Workshop. As detailed

below, these representations are false.

       Misrepresentations about the Nature of the Services Included in the Workshop

       67.     In numerous instances, Defendants mislead consumers about the nature of the


                                                 24
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 25 of 69




services they offer if consumers enroll in the Workshop.

       68.      In numerous instances, Defendants tell consumers that they will get everything

they need to do real estate deals within months after completing the Workshop, including access

to “experts” who will walk them through completing the deals step-by-step.

       69.      Defendants’ representatives typically claim that students who enroll in their

Workshops will be able to: (a) use Defendants’ funds to do real estate deals without putting any

of their own money down; (b) find properties at below market value; and (c) access a list of

“cash buyers” to purchase the consumers’ investment properties.

       70.      For example, on August 31, 2017, speakers at a “Snap Flip” Preview Event

sponsored by Drew Levin and Danny Perkins held in Twin Falls, Idaho, claimed that consumers

who signed up for the Workshop would get access to the same funding that Defendants

themselves use to do real estate deals as well as to Defendants’ “buyer system,” that would

enable consumers to find purchasers for the properties. The speakers also represented that

consumers could get access to funding without using “a dime” of their own money and receive

personalized real estate transaction assistance, as part of a business model in which “the more

money we make, the more money you make.” Their representations included the following:

             A. “We have a funding partner that funds our deals for us. We’ve been doing so for
                years and years. Students who do our training or our classes with us, they get to
                use our funding partner to fund those transactions. It’s really cool. I’ll talk about
                that here today. How many of you would love to have access to funding that you
                can use to do real estate deals? It has nothing to do with your credit or income. . .
                . By the time that I am done here today with my portion, I will be very detailed,
                very specific and talking step by step on how each one of you here has the
                opportunity to do multiple real estate transactions without using a dime of your
                personal money, without accessing your credit to do it. Still control the deal, get
                the deal, profit from it without using your money or credit.”

             B. “So they pay for the training. We show them how to find their first deal. . . . we

                                                  25
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 26 of 69




                show them how to find their first deal, locate it, get the offer, get it under contract.
                . . . They still need a buyer. So they use our buyer system to get the buyer in
                place, which is very valuable to them.”

             C. “Number two, they get to use our funding partner under the same – under the
                same rate and everything that we use. So we facilitate funding on the deal. We get
                it funded for them so they don’t lose the deal. . . . . Just an example. So you’re
                sitting there – here’s my purpose of this example. You’ve got that money right in
                front of you. How many of you truly believe with a little bit of direction with that
                money right in front of you that you could do at least one or two real estate deals.”

             D. “If we’re showing you how to find them and we’ve got the funding already in
                place, and we show you how to get a buyer and you’re calling us 10 times a day
                every day, why don’t we just go get that one on our own? Why don’t we just go
                do that deal? . . . The problem is, we cannot be in every state, every county, every
                day, every neighborhood, all the time doing all of them. I love them. Together
                with you we can do more. So a couple years ago our business strategy became
                this. We said, hey, we’re going to do as many deals as we can handle, and we’ll
                make money on those. But at the same time, we want to get a handful of you up
                and running. We want to show you how to do the exact same thing and give you
                access to the exact same tools. We just want to make a little bit of money on each
                one of those deals we help you with and fund them. How many of you agree
                that’s a genius business strategy? It’s awesome. Because it’s win-win. The more
                deals you do, the more money we make, the more money you make.”

             E. “The tuition for the training again is $1,147. . . .The cool thing is when you get
                registered here today, the $1,147 gets you everything you need right now.. . . .
                And then number three is the buyer’s system. You get access to that included. . . .
                The very first thing we show you at that training, especially for the newbies, is we
                show you how to use our buyer’s system to locate and find 5 to 15 buyers in the
                market you want to invest in and know where they bought property and how
                much they want to pay for it. We show you how to get the buyers first and then
                we show you how to get the deals. ”

       71.      Similarly, on December 27, 2017, Defendants’ speakers at another Preview Event

held in Tucson, Arizona, claimed, among other things, that




                                                  26
Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 27 of 69




                                              :

   A.




   B.




   C.




                                27
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 28 of 69




             D.




             E.




             F.




       72.        Likewise, on January 15, 2018, speakers at another Preview Event held in

Redondo Beach, California made similar claims, including that




                                                 28
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 29 of 69




                                         :

             A.




             B.




             C.




             D.


       73.        Defendants’ claims about the consumers’ ability to use funding and access to

discounted properties and cash buyers are false and misleading.

       74.        Virtually none of the consumers obtain Defendants’ promised funding to flip

properties. Consumers are not eligible for the promised funding to flip properties except in

limited circumstances. Defendants’ promised funding is only available if the consumer finds a

buyer who is willing to first place the funds needed to buy the property in trust with the title

company. This limitation, which is not prominently disclosed, if disclosed at all, during the

Preview Events, renders the promise of funding without money down largely illusory.

       75.        Nor are consumers given any specialized access or tools to find properties at

below market value or a network of cash buyers once they enroll in one of Defendants’



                                                  29
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 30 of 69




Workshops, as promised. The purported real estate training provided at the Workshops covers

basic real estate concepts only superficially and the software provided to consumers contains

information that is publicly available for free or at a nominal cost.

                                        Misrepresentations about Earnings

          76.        In numerous instances, Defendants encourage consumers to purchase the

Workshops by representing that consumers are likely to earn substantial income by using the

system Defendants would provide during the Workshop.

          77.        Defendants typically share examples or testimonials of purportedly successful

purchasers of their system who were able to do a number of real estate deals within weeks or

months after having attended Defendants’ Workshops.

          78.        In numerous instances, Defendants’ speakers claim that they have a high success

rate of their students doing many real estate deals and making thousands or tens of thousands of

dollars. For example, Defendants’ speakers have made the following representations at Preview

Events:

                A. “When Drew [Levin] and Danny [Perkins] started giving their students access to
                   funding, that’s the number one challenge that people have investing in real estate.
                   Once we solved that problem, get this. I know this will surprise some of you. Our
                   student success skyrocketed. I mean, now you have access to money. The big
                   problem is this, though. Many of our students as they started going out and doing
                   deals or multiple deals, they didn’t realize how much the government was entitled
                   to from their profits.” (August 31, 2017 Preview Event in Twin Falls, Idaho)

                B.




                                                     30
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 31 of 69




             C.




             D.




       79.        Defendants typically make a brief earnings related disclaimer shortly after

beginning the Preview Event. For example, one such disclaimer at the September 2017 Preview

Event stated in part: “The students featured in this presentation are some of our company’s most

successful students. They are either not typical or purchased additional training. Most students

that attend this introductory preview event do not make money.”

       80.        These brief disclaimers do not change the net impression consumers are left with

by Defendants’ repeated representations throughout the Preview Event that consumers are likely

to make money and do profitable real estate deals within weeks or months after enrolling in

Defendants’ system.

       81.        Contrary to Defendants’ representations, consumers who purchase the

Defendants’ training are unlikely to make money or do real estate deals within months after

attending a Workshop. In fact, while Defendants offer to reimburse consumers the amount they

pay to attend the Workshop if they complete a profitable (“net cash flow”) transaction within

either three or six months of enrolling in the Workshop, Defendants’ own records show that for


                                                  31
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 32 of 69




every year from at least 2013 to 2017, only 1% (or fewer) of the consumers who had enrolled in

a Workshop had received the tuition reimbursement.

       82.     The vast majority of consumers who enroll in one of Defendants’ Workshops do

not make money from using any of Defendants’ services or products.

                                     Step 3: The Workshops

       83.     Defendants typically conduct Workshops in the same geographic areas as the

Preview Events, a few weeks later.

       84.     The Workshop speakers cover only at a general level topics related to flipping

properties and investing in rental properties.

       85.     The main thrust of the Workshop is not to educate, but instead to convince

consumers to buy the more expensive Advanced Training packages. This is contrary to the

expectations of many consumers who understood, based on Defendants’ prior representations at

the Preview Events, that they would receive the necessary tools and resources to successfully

invest in real estate if they enrolled in the Workshop.

       86.     During the three-day Workshops, Defendants make a number of

misrepresentations to induce consumers to purchase one of the more expensive Advanced

Training packages. First, they mislead consumers into providing their personal financial

information to Defendants, increasing their credit card limits, and applying for new credit cards

purportedly for investment purposes. Second, they misrepresent the nature of the products and

services consumers will receive by paying for Advanced Training. Third, they mislead

consumers regarding the amount of money they can expect to make as a result of purchasing the

Advanced Training.


                                                 32
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 33 of 69




                  Misrepresentations about the Need for Consumers’ Personal
               Financial Information and the Purpose of Seeking Additional Credit

       87.     At the start of the Workshop, Defendants typically ask consumers to complete an

“investor profile” or “investor goal sheet” about their personal finances under the guise that

Defendants will use this information to advise consumers on funding real estate deals and to help

them reach their goals.

       88.     Each consumer is assigned to a “team mentor” or “personal consultant” who

meets privately with the consumer during the Workshop. The “team mentors” and “personal

consultants” are in fact salespersons hired by Defendants to sell the Advanced Training

packages. They use the consumers’ financial information to find out the consumers’ available

credit and funds and determine how much consumers can afford to pay for one of the Advanced

Training packages.

       89.     On the Workshop’s first or second day, the speakers typically encourage

consumers to increase their limits on their existing personal credit cards, purportedly to provide

them more capital to purchase real estate. Defendants’ representatives provide scripts for

consumers to use when they call their credit card companies. Unbeknownst to consumers, the

real purpose of this exercise is to increase the amount of credit consumers have available to

purchase one of Defendants’ Advanced Training packages.

       90.     On the Workshop’s second day, since at least March 2016, the speakers typically

encourage consumers to use one of a handful of third-party companies to secure additional

“capital” or “funding” to do real estate deals.

       91.     For example, at a Workshop in South Jordan, Utah in October 2017 (the “South



                                                  33
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 34 of 69




Jordan Workshop”), the speaker, Doug Clark, claimed that consumers should seek this third-

party financing to allow consumers to do real estate transactions quickly. In the following

excerpts from that Workshop, Clark spoke at length about (i) why consumers purportedly need

immediate funding to complete deals (in addition to Defendants’ own promised funding, which

purportedly may take three weeks); and (ii) how Defendants found a third-party company that

provides “seed capital” for start-up and household company names to help students obtain such

immediate (“zero percent”) financing to do deals:

           A. “My preferred method for you to do that is our funding, no surprise. But to be
              completely transparent with you, some of these deals you should probably fund
              quicker than it takes to get the money in place. I don’t want you to wait, I want
              you to do what’s best for you. Now we can fund your deals, but it takes about
              three weeks, that’s why I told you 21 days, expect that. Here’s why. Because if
              you look at all the students worldwide, today’s Friday, it’s not even at 1:00, I
              don’t know, because I’m not near the office, so here’s my assumption . . . is that
              today is like most all days and there could be, there could be anywhere from 600
              to 800 deals that could have come through the office so far today already of
              students wanting to fund deals, probably like something like that, right. Well they
              all go in the queue and we have to check them and verify them, which is good for
              you because then our system goes what is it, let’s verify times, dates, stamp,
              boom, ba, if something’s wrong, we go something’s wrong. You don’t pay
              anything for that, we just check it, right. But to fund that many deals in 50 States,
              I’m teaching you guys nationally, we’re talking about Salt Lake because we’re
              sitting here. I’m teaching you how to be a national investor, it’s all the same to
              me, it’s all on the computer. But I don’t want you to wait three weeks, if you’ve
              got something that’s so good, write a check and do the deal, I don’t know – just
              do it, fund it, get it done. . . .”

               “. . . . But we came up with a solution. Now what’s interesting is I was looking
               for a way to help my students that maybe like didn’t have as much financial
               means as some people do, right. . . . so I, I searched for it, I’m thinking how can I
               help my students that don’t have tons and tons of money when they begin, how
               can I help them get ahead boost. And what’s interesting is my wealthiest clients
               actually like the product the most, but it makes sense because it’s other people’s
               money. So here’s what we did, we found a company that does start-ups and they
               do household names, the Aldis, the Subways, the Seven Eleven’s, all these things
               there. The company itself is called [the Nevada Company] and they provide seed
               capital for business. . . .”

                                                34
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 35 of 69




                “. . . . Now, here’s the program. They offer our students anywhere from 50 to 150
                grand just based on credit. Our average client in about a five-minute process gets
                anywhere from 80 to 100 grand standing by, and that’s not the best part. The best
                part is zero percent. Zero percent locked in guaranteed for a certain time frame
                depending on the person, and the zero percent can be extended.”

             B. “If you, if you have great credit and want to do it, fantastic. If you’re on the fence
                or whatever, it doesn’t affect your credit, you can try, it doesn’t make any
                difference to me. But I, I can look you in the eye and tell you this, it has been the
                single biggest boost to the start of students that I have seen added in years, period.
                And what’s funny is I kind of figured like my mid-level students would use it, and
                they do, but my wealthiest are like zero percent, where, what, what. They’re the
                first ones on the computers every time.”

       92.      In fact, the third-party companies referenced by Workshop speakers do not

provide financing for real estate transactions. Rather, they simply apply for a half dozen or more

credit cards in consumers’ names. As with Defendants’ attempts to encourage consumers to

raise their credit limits, the real purpose of encouraging consumers to seek funding through these

third-party companies is to increase the amount of credit consumers have available to purchase

one of Defendants’ Advanced Training packages.

       93.      Defendants have primarily referred consumers to a Nevada company (hereinafter,

the “Nevada Company”).

       94.      The Defendants induced approximately            consumers to sign up with the

Nevada Company from                                 . The Nevada Company used by Defendants

typically charged consumers a service fee of at least $3,000 from the personal credit cards they

obtained for the consumer. From at least                                       , the Nevada

Company paid the Defendants a referral fee of          for each consumer they signed up during

Defendants’ Workshops. The Nevada Company paid the referral fees by issuing checks

addressed to a Nudge subsidiary, Box Home Loans, to Sanderson’s attention.


                                                  35
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 36 of 69




       95.     The Nevada Company presents contracts to the consumers titled “Business

Consulting Services Agreements” that refer to the consumer as its “client.” The Nevada

Company’s contracts state that the consumer “retains and hires [the Nevada Company] to

provide consulting services and assistance related to establishing financial and credit account on

behalf” of the consumer and the consumer’s business. Consumers are typically left with the

impression that the Nevada Company will act in the consumers’ interests and for their benefit.

However, the Defendants and the Nevada Company instead coordinate with each other

concerning the use of consumers’ credit.

       96.     Unbeknownst to the consumers, the Nevada Company

                                                          . The Defendants coordinate their sales

pitches to consumers for additional services with the Nevada Company when the consumers

obtained new credit cards.

       97.     For example, in June 2017, a Response employee emailed a principal of the

Nevada Company,




       98.     The Nevada Company also

                                                               . For example, in May 2017, an

email among several Nevada Company employees stated:




                                                36
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 37 of 69




    Misrepresentations about the Services and Products Included in the Advanced Trainings

       99.     The Workshop speakers told consumers that if they purchased the Advanced

Training packages, they would receive: (a) specialized, non-public software that would enable

consumers to find cash buyers and discounted properties; (b) specialized access to mentors or

experts who would answer all their questions and work with them to complete real estate deals;

and (c) access to exclusive deals at the Buying Summit events that included “turnkey” or “cash

flowing” investment properties that had been fixed up and already had paying tenants in place.

       100.    These claims are false.

       101.    Consumers who purchase the Advanced Training do not receive specialized, non-

public software that enables them to find discounted properties or cash buyers. Instead,

consumers receive a licensed software product that provides information that is widely accessible

by the public for minimal cost.

       102.    Consumers who purchase the Advanced Training do not receive personalized

access to experts or mentors as promised to complete real estate deals.

       103.    In numerous instances, consumers who attended the Buying Summit did not get

access to turnkey and “cash flowing” rehabbed rental properties. Instead, as detailed below, in

numerous instances, consumers who bought properties at the Buying Summit incurred, and

continue to incur, significant losses because Defendants sold the properties at inflated prices and

because the properties did not have paying tenants in place and needed significant repairs.


                                                37
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 38 of 69




                               Misrepresentations about Earnings

       104.   Defendants encourage consumers to purchase the Advanced Training packages by

representing that consumers are likely to earn substantial income from the Advanced Trainings.

       105.   Defendants’ earnings representations take many forms.

       106.   In numerous instances, the Workshop speakers claim that the Advanced Trainings

are part of an exclusive, proven system that has helped the speakers themselves and many

students succeed quickly, and that even someone with no real estate experience can do at least

one real estate deal a month and make money.

       107.   For example, at the South Jordan Workshop, the speaker, Doug Clark, made the

following representations:

           A. “This is us funding your deals. Whatever you want to call it. I call it
              transactional funding, and this is my – one of my favorite sections to teach,
              because this is how we make money together. And if you’ve never had a
              massive, extremely powerful, large, national company that makes money when
              you do, you are going to enjoy the result more than anything you’ve ever seen.”

           B. “So the question is, how many of those do you want to do a month? Start
              thinking about it. Tomorrow morning I’m going to have you start writing down
              goals. I’m going to have you write down goals. . . . if someone is new, scared,
              and never done real estate, has kids, grandkids, loves going to the fair, loves going
              up the mountains, doesn’t really like to do a lot, and really has a fear of real
              estate, then I’m like do one a month. Start with one a month.”

           C. “So the [Diamond Elite] 360 is kind of unique. It’s a private invite only club. . . .
              It’s a special group, and here’s the thing. Is 38,000 a lot of money? It’s all
              relative. . . . So if it was a – if it’s a program that never goes away, has software
              that automates it for you, and here is the coolest part. It comes with a three
              transaction guarantee. (Inaudible) Three transaction guarantee. Clearly I’m only
              willing to do that for people that I think I can get through three transactions pretty
              quickly and pretty efficiently. Now, the thing I always get from people is what
              happened at three? You get a high-five. It’s a lifetime program. It doesn’t go
              away. Like three is what I want to get to quickly, because you know what?
              People who get to three get to ten. People who get to ten get to – does that make
              sense.”

                                                38
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 39 of 69




           D. “I got stories you wouldn’t believe if I told you, who all successfully – know this,
              all over the world right now . . . He toured I want to say 16 countries, that might
              have come up, successfully doing this program, successfully doing what Shawn
              taught over and over and over. Some retired, some retired early. Families
              working together. All types of stuff. You name it, I got it. The common thread
              was they joined the system. They got plugged in, they got help. . . . When I train
              people, like my goal is, is this, okay, there’s a path that I know. Now it took me
              years and years and years to learn this, but I condensed it down. Here’s how I
              condensed it down. I go you know what, for those who want extra help, here’s
              what I know works, it’s called let’s immediately, as in starting tomorrow, let’s get
              you on the software and you can fire in offers tomorrow, boom, as many as you
              want, nationwide. . .”

       108.    In addition, in numerous instances, the Workshop speakers often discuss real

estate deals where they claim to have earned substantial income using the same tools and system

that the consumers will be able to access.

       109.    In numerous instances, the Workshop speakers refer to purported purchasers of

Defendants’ Advanced Training who made substantial income from rental properties purchased

at the Buying Summit or from other tools and services included in the Advanced Trainings.

       110.    In numerous instances, the Workshop speakers go over “hypothetical” real estate

transactions to purportedly help calculate various costs where the consumer’s profit often equals

tens of thousands of dollars or more.

       111.    In numerous instances, Defendants’ sales representatives at the Workshop repeat

and expand on these earnings claims when they meet privately with consumers during the

Workshop by telling consumers they will recoup the purchase price of the Advanced Trainings.

       112.    In numerous instances, Defendants’ sales representatives at the Workshop advise

consumers that the Advance Trainings provide the consumer with a system to generate

significant income, and that the consumer should treat the endeavor as a business.


                                               39
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 40 of 69




       113.    In addition, in numerous instances, once Defendants refer consumers during the

Workshop to the Nevada Company for funding, the Nevada Company representatives reinforce

these earnings claims. For example, the Nevada Company representatives tell consumers during

the credit card application process that the consumers could expect to earn thousands of dollars

per deal or per month from Defendants’ system and even as much as one hundred thousand

dollars for the following year.

       114.    In numerous instances, the Nevada Company representatives advised consumers

to state on credit card applications that their projected income from their real estate investments

would be                    . The Nevada Company documented these projections in “Ability to

Pay” worksheets

               ).

       115.

                                                                             . For example, in

January 2017, one of Defendants’ executives emailed Sanderson:



                                       This practice continued for another year after this exchange

and stopped only after Defendants learned that they were the subjects of an FTC investigation.

       116.    Defendants typically make an earnings related disclaimer at the beginning of the

Workshops, which states in part: “We provide real estate education and training. We do not sell

a business opportunity, such as a franchise business. We make no earnings or return on

investment claims or guarantees,” and that “[t]he case studies provided are from our presenters

and trainers, and may be examples from some of our top students who have shared their success


                                                 40
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 41 of 69




with us. These results may not be typical. Many of our students do not apply the education and

strategies and therefore do not make money. Many of these students purchased additional

education and training materials.”

       117.    Despite such brief disclaimers, Defendants’ repeated representations over the

course of the three-day Workshops leave consumers with the net impression that they are likely

to earn substantial income from the Advanced Trainings.

       118.    Defendants’ earnings claims are false. The overwhelming majority of consumers

who purchase the Advanced Trainings do not earn substantial income. In most instances,

consumers who purchase the Advanced Trainings make no money and do not recoup the cost of

the Advanced Trainings.

       119.    For many consumers, their financial loss is not limited to the purchase amount

paid for the Workshop and Advanced Training. Defendants continue to target consumers for

additional sales even after they paid for the Advanced Training.

                                     Step 4: The Buying Summit

       120.    From at least 2012 through at least mid-2016, Defendants through BuyPD and its

many subsidiaries marketed and sold real estate properties at the Buying Summits (later called

Investor Expos) to consumers who purchased Advanced Training.

       121.    Defendants acquired these properties from a handful of third-party companies (the

“Property Sourcers”). The Property Sourcers typically purchased distressed properties and

purportedly provided some degree of repair or renovation, and then sold the properties to one of

dozens of BuyPD subsidiaries.

       122.    In 2016, Defendants arranged for the Property Sourcers to sell the properties


                                               41
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 42 of 69




directly to consumers at the Buying Summit. In this arrangement, Defendants received a

“commission” from the Property Sourcers that was paid to a Nudge affiliated entity, Nudge Real

Estate, LLC.

       123.    From 2012 through 2016, Defendants held the Buying Summits each month in a

ballroom at the Luxor Hotel in Las Vegas. Several hundred consumers often attended the

Summits as part of the Advanced Training packages they purchased at the Workshops. The

Summits often started on a Wednesday for registration and ended on a Saturday evening.

       124.    When consumers arrived, they had to complete an “investor profile,” which asked

for the amount of funds they had available to invest. The Defendants used these profiles to

identify the consumers who had the most funds and placed these consumers in the front of the

ballroom during the Summit. The consumers who Defendants identified as having less money

were placed in the back of the ballroom.

       125.    The main speaker at the Buying Summit often was Kory Thurston, who acted as

the host. Thurston introduced to the consumers so-called “strategic partners” who were

purportedly there to help the consumers accomplish their goals. The “strategic partners”

included BuyPD’s “property specialists,” funding “partners,” and real estate lawyers.

       126.    Consumers were encouraged to commit to buy properties while at the Buying

Summit and use the “strategic partners” that were at the Buying Summit to fund and complete

those transactions. The Buying Summit speakers told consumers that if they waited to think

about a property it would be gone.

       127.    Consumers received appointment cards indicating when they would meet with a

purported property specialist. BuyPD encouraged the property specialists to sell the rental


                                               42
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 43 of 69




properties at the Buying Summit.




                                                                             .

       128.    The Buying Summit speakers encouraged consumers to use “leverage” or

financing to purchase more than one property so they could benefit from the supposed

appreciation in the properties’ values.

       129.    The Buying Summit speakers also encouraged consumers to use the financing

offered by BuyPD’s “strategic partners,” American Cash Funding and Insider’s Cash, which are

actually subsidiaries of BuyPD. BuyPD’s funding “partners” offered consumers two and three-

year interest only loans where consumers had to repay the entire principal amount in one

“balloon” payment at the end of the loan term. Defendants typically charged consumers an

upfront “origination” fee of several thousand dollars equal to ten percent or more of the loan

amount.

       130.    The Buying Summit speakers told consumers that the funding partners normally

funded only up to 50% of the property sale but would provide funding up to 66% or 75% of the

consumers’ purchase price of properties sold at the Buying Summit.

       131.    The Buying Summit speakers claimed that consumers could use these loans as

“bridge loans” where they could pay off the monthly interest payments with the supposed rental

payment income from the properties and then refinance the loans with a bank.

       132.    The Buying Summit speakers also encouraged consumers to transfer their savings

into self-directed Individual Retirement Accounts (“self-directed IRAs”) that could be used to


                                                43
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 44 of 69




buy the rental properties. Beginning in April 2013, Defendants primarily steered consumers to a

Nevada entity that set up consumers’ self-directed IRAs during the Buying Summit. This

Nevada entity split the fees it charged consumers with the Defendants, and has paid Defendants

more than             since April 2013.

       133.    Most consumers funded their property purchases from Defendants by either

taking out a loan from BuyPD or by making payments from a self-directed IRA account they

opened at the Buying Summit.

       134.    Consumers met with the BuyPD property specialists at the Buying Summit in a

side room next to the main ballroom. Other “strategic partners,” including the self-directed IRA

custodians, sat in the same side room.

       135.    The BuyPD property specialists each had a computer terminal screen and showed

consumers the properties for sale on their screens. In at least 2013, the BuyPD property

specialists referred consumers to a “Ready Prop” website at the domain readyprop.com, which

provided photos as well as a “Suggested Retail Price” and a “Price” for the rental properties.

The “Suggested Retail Price” was higher than the “Price” amount, which was the price offered to

the consumer. The BuyPD property specialists were directed to tell consumers that the higher

“Suggested Retail Price” was based on sales comparables.

       136.    By 2015, the BuyPD property specialists referred consumers to an “Income

Property USA” website at the domain buy.incomepropertyusa.com, which represented that the

rental properties were “Cash flowing,” “Projected to appreciate dramatically,” and “Majority are

already tenanted (with term contract).” These statements are consistent with what BuyPD

property specialists were instructed to tell consumers about the rental properties.


                                                44
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 45 of 69




       137.    At times in 2015, BuyPD property specialists provided consumers with a

“Property Analysis Report” on offered rental properties during the sale process. These reports

were prepared by BuyPD’s acquisitions group and included a “Comparable Market Analysis”

that purported to list sales that were similar or comparable to the property in order to help

establish a price range and value for the property.

       138.    The comparables that BuyPD provided consumers were cherry-picked to justify

BuyPD’s price. They omitted property sales that were closer and in the same neighborhoods as

the subject properties. The property sales that BuyPD omitted had substantially lower sales

prices than the purported “comparable” sales that BuyPD included in the reports to support

BuyPD’s higher offer price to the consumer. The purported “comparable” sales that BuyPD

listed included properties that were more than one mile away from the subject property (even

though BuyPD’s reports given to consumers claimed that the listed “comps are within 1 mile of

property”).

       139.    Unbeknownst to consumers, Defendants often marketed and sold properties to

consumers at prices marked up as much as 20% more than what Defendants would pay for them.

In many instances, Defendants sold the properties to consumers at significant markups within

days after they had executed agreements to buy the properties themselves, and did so, before

their own purchases had closed.

       140.    Consumers selected properties shown to them on the BuyPD property specialist’s

computer screen by clicking on a “Buy Now” button before time on a countdown clock expired.

Defendants’ “sales support” team then prepared a sales contract for the consumer to sign before

they left the Buying Summit.


                                                 45
       Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 46 of 69




           141.   In numerous instances, Defendants prepared and encouraged consumers to sign a

“Limited Power of Attorney” form designating a purported law firm located in Nevada,

American Legal & Escrow, LLC (“American Legal”), as the consumer’s attorney relating to the

property. American Legal had no employees in Nevada and no physical office there. It was

formed in December 2013 by a Utah attorney who: (i) represents the Defendants in consumer

disputes, among other matters; (ii) whose office is in the Lindon Building, and (iii) who is

Lewis’s brother-in-law. One of the American Legal individuals designated as the consumer’s

attorney on the “Limited Power of Attorney” forms worked at BuyPD and is one of Poelman’s

sisters.

           142.   The Buying Summit speakers typically repeated and expanded on claims made

earlier at the Workshop that the rental properties at the Buying Summit are: (1) “turnkey”

properties that are “cash flowing” with renters and property managers in place; and (2) are

available at “wholesale” or below market value prices.

           143.   The Buying Summit speakers made other representations about the condition of

the properties sold at the Buying Summit, including that all properties for sale at the Buying

Summit had been “rental rehabbed” and vetted by BuyPD to ensure that the properties were not

something different from how they were represented.

           144.   BuyPD also marketed and sold at the Buying Summit the loans that BuyPD,

through its subsidiaries, provided consumers to purchase the properties. In this way, Defendants

transferred the default risk from loans they issued to consumers to other consumers at the Buying

Summit. Consumers who purchased these loans (which BuyPD referred to as “trust deeds”)

were assigned BuyPD’s rights and interests in the loan agreements, including the right to all


                                                46
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 47 of 69




remaining payments due on the loans.

       145.    The Buying Summit speakers claimed that the trust deeds sold at the Summit

were safe and “low risk” investments and that the Defendants would buy them back if the debtor

defaulted for whatever reason.

       146.    These representations about the properties and trust deeds were false.

       147.    In numerous instances, consumers who purchased properties at the Buying

Summit discovered that the properties were not worth what they paid, did not have paying

tenants in place, and were not “rental rehabbed” or otherwise in the condition Defendants

represented. In addition, consumers incurred expenses and costs that far exceeded whatever

rents were collected.

       148.    In numerous instances, consumers discovered they could not refinance the loans

they obtained at the Buying Summit because the loan amounts exceeded the properties’ value

based on independent appraisals.

       149.    In numerous instances, consumers defaulted on the loans they obtained at the

Buying Summits to purchase the properties. For example,         of the     loans BuyPD made to

consumers from March 2015 through December 2015 defaulted. (Defendants’ loan default rate

is               the highest residential loan delinquency rate of 11.36% reported by the Federal

Reserve during the Great Recession in early 2010. See Federal Reserve website,

www.federalreserve.gov/releases/chargeoff/delallnsa.htm.)

       150.    In numerous instances, consumers had to sell the properties for substantially less

than they had paid for the properties at the Buying Summits.

       151.    In some instances, Defendants offered to “refinance” consumers’ loans just before


                                                47
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 48 of 69




the balloon payment became due and charged them another fee of at least a thousand dollars to

extend the loan and delay the balloon repayment obligation. In some instances, in 2016 and

2017, Defendants then sold the “refinanced” loans through another affiliated entity, Sterling

Capital, LLC, to other consumers. In at least several instances, consumers who purchased the

“refinanced” loans discovered after the loans defaulted that the loan amounts far exceeded the

market values of the properties securing the loans.

       152.    By 2015, several BuyPD sales representatives



                .

       153.    In the summer of 2015, BuyPD sales representatives also




                                                                                   .

                                    Step 5: The Inner Circle

       154.    Even consumers who purchase Advanced Training are targeted for additional

sales. Defendants target these consumers with telemarketing calls pitching additional products,

including purported personalized coaching services under the brand name “The Inner Circle.”

       155.    Defendants tell consumers that they will get access to a mentor and insider tips to

help them do profitable real estate deals if they pay for the Inner Circle coaching program.

       156.    Defendants’ telemarketers were instructed to maximize the sale amount they

could get from each consumer.

       157.    Defendants kept track of how much their telemarketers sold to each consumer by


                                                48
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 49 of 69




tracking each telemarketer’s “dollar per lead” (“DPL”) amount, which was the sum of all sales

made to a set number of consumer leads divided by the number of leads. The telemarketers

discussed their DPLs and acceptable DPL levels with Smith.

       158.    Defendants’ telemarketers had access to the forms that consumers filled out at the

Workshops detailing their personal finances. Defendants’ telemarketers also used scripts that

instructed them to ask about the consumers’ personal financial situation, including their credit

card limits and savings.

       159.    In numerous instances, Defendants’ telemarketers tell consumers that they will

use this personal financial information to assess whether the consumer would be an appropriate

candidate for the program.

       160.    The Defendants’ representations about how they use consumers’ financial

information are false.

       161.    Defendants’ telemarketers do not use this information to assess a consumer’s

qualifications for the program. Instead, Defendants use this information to decide how much to

charge consumers for the one-on-one coaching program. Defendants charge consumers several

thousand dollars, and as much as $20,000, to enroll in this program. Defendants’ telemarketers

had discretion to set the cost of the program based in part on what the consumers had available in

terms of credit and assets.

       162.    In numerous instances, Defendants’ telemarketers encouraged consumers to

purchase the coaching program by representing that consumers who purchase the program are

likely to earn substantial income from future real estate deals.

       163.    Defendants’ earnings representations lead consumers to believe that they will be


                                                 49
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 50 of 69




able to recoup the cost of their purchases of the coaching program and earn several thousand

dollars a month from future real estate deals.

       164.    For example, Defendants’ telemarketers typically tell consumers about consumers

who made money after purchasing the coaching program.

       165.    In addition, the scripts used by Defendants’ telemarketers instruct them to tell

consumers that: “typically our clients average 6 to 12 months to complete their 1st couple of

transactions. While we cannot offer any guarantees, and your results may vary, generally

students are able to complete their first real estate transaction within the first few months of

starting the education.”

       166.    Defendants’ earnings claims are false.

       167.    The overwhelming majority of students who purchase the coaching program do

not earn substantial income and do not complete a real estate transaction within months of

starting the purported one-on-one coaching.

                 The Individual Defendants Directed and Profited from this Scheme

       168.    From at least 2015 through at least 2017, Nudge held company bi-annual retreats

in April and November. At these retreats, the Individual Defendants and several other executives

                                                                                   :




                                                      .

       169.    For example, in April 2015, the Nudge retreat agenda listed


                                                 50
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 51 of 69




                                                                             .

       170.    In November 2016, the Nudge retreat agenda referenced




       171.    In the Fall of 2017, the Nudge retreat agenda listed




       172.    The Individual Defendants also opened several merchant accounts used by the

Nudge Enterprise to conduct business. A “merchant account” is a type of account that allows a

business to receive payments from customers by credit and debit card. A merchant account is

linked to a routine depository bank account. When a consumer makes a purchase and pays by

credit or debit card, that purchase transaction is processed through the seller’s merchant account,

and then the sale proceeds are deposited into the seller’s depository bank account.

       173.    From 2011 to 2015, Finnegan signed applications for merchant accounts in the

name of Evtech Media on behalf of the Nudge Enterprise.

       174.    From 2012 to 2015, Poelman’s brother signed applications for merchant accounts

in the name of BuyPD and its affiliated entities, Veil Corporate, Insider’s Cash, and Income

Property USA, LLC, on behalf of the Nudge Enterprise.

       175.    In 2014 and 2015, Smith signed applications for merchant accounts in the name of

Response’s affiliated entities, Response North, LLC, Constat Medium, LLC, and Constat


                                                51
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 52 of 69




Primum, LLC, on behalf of the Nudge Enterprise.

       176.    In July and November 2015, over twenty merchant accounts opened in the names

of Evtech Media, Response North, and Veil Corporate on behalf of the Nudge Enterprise were

closed by American Express for “excessive fraud” and “violation of standards.”

       177.    The Individual Defendants also opened and maintained multiple commercial bank

accounts to receive, redistribute, and withdraw funds from the credit and debit card sales

transactions generated by the Nudge Enterprise.

       178.    Beginning in 2014, funds from operating bank accounts for Response and BuyPD

(in the names of Evtech Media, LLC, Response North, LLC, and BuyPD, LLC) were transferred

into bank accounts in the name of Building One, LLC and, later, 415NG, LLC, which were used

to fund construction related expenses for the Lindon Building and the use of a private airplane

for the Nudge Enterprise.

       179.    From at least 2015 through 2016, millions of dollars were also transferred from

the operating bank accounts for Response and BuyPD into a Nudge bank account. Poelman and

his sister are the only signatories on this Nudge bank account, which was used to disburse these

funds as profit distributions to the Individual Defendants and several other executives.

       180.    Since 2015, the Individual Defendants collectively received over $30 million

dollars from the following bank accounts used by Defendants to receive and redistribute

consumer payments: Nudge, LLC, BuyPD, LLC, Response North, LLC, Response Live, LLC,

Evtech Media, LLC, and Acumen Advantage, LLC.

       181.    Poelman and Lewis each received over $10 million through various entities each

controls (KBBP, LLC, Net Media, LLC, Eddie Steve, LLC, OneExtreme, LLC, and Black Drive,


                                                52
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 53 of 69




LLC for Lewis, and All Source Marketing, 4145 Associates, Distant Path, LLC, Strange Range,

LLC, and LC Lake, LLC for Poelman). Smith received more than $5 million through entities he

controls (Smith Business Enterprises and KTSE Real Estate LLC). Finnegan received more than

$4 million through entities he controls (Thermalday, LLC and Media Buzz, LLC).

       182.    Based on the facts and violations of law alleged in this Complaint, the FTC and

the Division have reason to believe that Defendants are violating or are about to violate laws

enforced by the Commission and the Division.

                               VIOLATIONS OF THE FTC ACT

       183.    Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

or practices in or affecting commerce.”

       184.    Misrepresentations or deceptive omissions of material fact constitute deceptive

acts or practices prohibited by Section 5(a) of the FTC Act.

       185.    As set forth below, Defendants are engaging in violations of Section 5(a) of the

FTC Act in connection with the marketing and sale of their real estate investment related

products and services.

                  COUNT ONE – MISREPRESENTATION (EARNINGS)
                       (By Plaintiff Federal Trade Commission)

       186.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of their real estate investment related products and services, Defendants

have represented, directly or indirectly, expressly or by implication, that consumers who

purchase and use their products and services are likely to earn substantial income. Such

representations include that consumers who purchase the Workshops or the Advanced Trainings



                                                 53
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 54 of 69




are likely to earn several thousand dollars monthly.

       187.    In truth and in fact, in numerous instances in which Defendants have made the

representations set forth in Paragraph 186, consumers who purchased Defendants’ products and

services did not earn substantial income.

       188.    Defendants’ representations as set forth in Paragraph 186 are false or misleading

or were not substantiated at the time the representations were made, and constitute deceptive acts

or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

               COUNT TWO – MISREPRESENTATION (PRODUCTS AND
                            SERVICES PROVIDED)

                           (By Plaintiff Federal Trade Commission)

       189.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of their real estate investment related products and services, Defendants

have represented, directly or indirectly, expressly or by implication, that they will provide tools

and/or access to one or more of the following:

               (a) funding to do real estate deals without having the consumers put any of their

               own money down;

               (b) properties at discounted or wholesale prices;

               (c) “cash buyers;”

               (d) personalized assistance from experts or mentors who will walk consumers

               through completing real estate deals;

               (d) “turnkey” or “cash flowing” properties at the Buying Summit;

               (e) properties in “rental rehabbed” condition, or free of certain defects, at the



                                                 54
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 55 of 69




               Buying Summit or

               (f) “low risk” trust deeds at the Buying Summit.

       190.    In truth and in fact, in numerous instances in which Defendants have made the

representations set forth in Paragraph 189, Defendants did not provide the products and services

they represented they would provide.

       191.    Therefore, Defendants’ representations as set forth in Paragraph 189 are false and

misleading and constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act,

15 U.S.C. § 45(a).

                  COUNT THREE – MISREPRESENTATION (NEED FOR
                         FINANCIAL INFORMATION AND
                    PURPOSE OF SEEKING ADDITIONAL CREDIT)

                            (By Plaintiff Federal Trade Commission)

       192.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of their real estate investment related products and services, Defendants

have represented, directly or indirectly, expressly or by implication, that they need consumers’

financial information to advise consumers on funding real estate deals or to determine whether

consumers are qualified for one of their programs.

       193.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of their real estate investment related products and services, Defendants

have represented, directly or indirectly, expressly or by implication, that consumers should

increase their existing credit card limits and apply for additional financing to do real estate deals.

       194.    In truth and in fact, in numerous instances in which Defendants have made the

representations set forth in Paragraph 192, Defendants do not use consumers’ financial


                                                 55
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 56 of 69




information as they represented. Instead, the Defendants use consumers’ financial information to

decide how much to charge them for one of their Advanced Training packages and Inner Circle

program.

       195.    In truth and in fact, in numerous instances in which Defendants have made the

representations set forth in Paragraph 193, Defendants encourage consumers to increase their

existing credit card limits and apply for additional financing not to fund real estate deals, but to

convince consumers to purchase the Defendants’ Advanced Training packages with their newly-

available credit.

       196.    Therefore, Defendants’ representations as set forth in Paragraphs 192 and 193 are

false and misleading and constitute deceptive acts or practices in violation of Section 5(a) of the

FTC Act, 15 U.S.C. § 45(a).

                    VIOLATIONS OF THE TELEMARKETING SALES RULE

       197.    In 1994, Congress directed the FTC to prescribe rules prohibiting abusive and

deceptive telemarketing acts or practices pursuant to the Telemarketing Act, 15 U.S.C. §§ 6101-

6108. The FTC adopted the TSR in 1995, extensively amended it in 2003, and amended certain

sections thereafter.

       198.    Defendants are “sellers” or “telemarketers” engaged in “telemarketing” as defined

by the TSR, 16 C.F.R. §§ 310.2(dd), (ff), and (gg).

       199.    The TSR prohibits sellers and telemarketers from “[m]isrepresenting, directly or

by implication, in the sale of goods and services . . . [a]ny material aspect of the performance,

efficacy, nature, or central characteristics of goods or services that are the subject of a sales

offer.” 16 C.F.R. § 310.3(a)(2)(iii).


                                                  56
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 57 of 69




       200.    The TSR prohibits sellers and telemarketers from “[m]aking a false or misleading

statement to induce any person to pay for goods or services. . . .” 16 C.F.R. § 310.3(a)(4).

       201.    Pursuant to Section 3(c) of the Telemarketing Act, 15 U.S.C. § 6102(c), and

Section 18(d)(3) of the FTC Act, 15 U.S.C. § 57a(d)(3), a violation of the TSR constitutes an

unfair or deceptive act or practice in or affecting commerce, in violation of Section 5(a) of the

FTC Act, 15 U.S.C. § 45(a). Pursuant to Section 4 of the Telemarketing Act, 15 U.S.C. §

6103(f)(2), the Division is authorized to bring civil actions to enforce the TSR.

              COUNT FOUR – MISREPRESENTATION (PERFORMANCE,
               EFFICACY, NATURE, ESSENTIAL CHARACTERISTICS)

   (By Plaintiffs Federal Trade Commission and Utah Division of Consumer Protection)

       202.    In numerous instances, in connection with telemarketing offers to sell the Inner

Circle program, Defendants have misrepresented, directly or indirectly, expressly or by

implication, material aspects of the performance, efficacy, nature, or central characteristics of the

Inner Circle one-on-one coaching services, such as that consumers who purchase the Inner Circle

program are likely to earn substantial income.

       203.    Defendants’ acts or practices, as set forth in Paragraph 202, are deceptive

telemarketing acts or practices that violate the TSR, 16 C.F.R. § 310.3(a)(2)(iii) and (a)(4).

                                VIOLATIONS OF THE UCSPA

       204.    The UCSPA prohibits suppliers from committing deceptive and unconscionable

acts or practices in connection with a consumer transaction, whether the act occurs before,

during, or after the transaction. Utah Code §§ 13-11-4(1); 13-11-5(1).

       205.    The Defendants engage in “consumer transaction[s]” by marketing and selling to



                                                 57
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 58 of 69




“person[s]” products and services that are primarily for personal, family, or household purposes,

or for purposes that relate to a business opportunity. Utah Code §§ 13-11-3(2), (5).

       206.    Each Defendant is a “supplier” because they regularly solicit, engage in, or

enforce consumer transactions, whether or not they deal directly with consumers. Utah Code §

13-11-3(6).

       207.    As set forth below, the Defendants have violated the UCSPA by engaging in

deceptive and unconscionable acts and practices in connection with the marketing and sale of

their real estate investment related products and services.

      COUNT FIVE – DECEPTIVE ACTS OR PRACTICES (EARNINGS CLAIMS)

                     (By Plaintiff Utah Division of Consumer Protection)

       208.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of their real estate investment related products and services, Defendants

have represented, directly or indirectly, expressly or by implication, that consumers who

purchase and use their products and services are likely to earn substantial income. Such

representations include that consumers who purchase the Workshops or the Advanced Trainings

are likely to earn several thousand dollars monthly.

       209.    In truth and in fact, in numerous instances in which Defendants have made the

representations set forth in Paragraph 208, consumers who purchased Defendants’ products and

services did not earn substantial income.

       210.    Defendants’ representations as set forth in Paragraph 208 are false or misleading

or were not substantiated at the time the representations were made, and constitute a deceptive

act or practice in violation of the UCSPA, Utah Code § 13-11-4(1).


                                                 58
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 59 of 69




  COUNT SIX – DECEPTIVE ACTS OR PRACTICES (PRODUCTS AND SERVICES
                             PROVIDED)

                     (By Plaintiff Utah Division of Consumer Protection)

       211.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of their real estate investment related products and services, Defendants

have represented, directly or indirectly, expressly or by implication, that they will provide tools

and/or access to one or more of the following:

               (a) funding to do real estate deals without having the consumers put any of their

               own money down;

               (b) properties at discounted or wholesale prices;

               (c) “cash buyers;”

               (d) personalized assistance from experts or mentors who will walk consumers

               through completing real estate deals;

               (d) “turnkey” or “cash flowing” properties at the Buying Summit;

               (e) properties in “rental rehabbed” condition, or free of certain defects, at the

               Buying Summit; or

               (f) “low risk” trust deeds at the Buying Summit.

       212.    In truth and in fact, in numerous instances in which Defendants have made the

representations set forth in Paragraph 211, Defendants did not provide the products and services

they represented they would provide.

       213.    Therefore, Defendants’ representations as set forth in Paragraph 211 are false and

misleading and constitute deceptive acts or practices in violation of the UCSPA, Utah Code § 13-

11-4(1).

                                                 59
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 60 of 69




   COUNT SEVEN – DECEPTIVE ACTS OR PRACTICES (NEED FOR FINANCIAL
      INFORMATION AND PURPOSE OF SEEKING ADDITIONAL CREDIT)

                      (By Plaintiff Utah Division of Consumer Protection)

       214.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of their real estate investment related products and services, Defendants

have represented, directly or indirectly, expressly or by implication, that they need consumers’

financial information to advise consumers on funding real estate deals or to determine whether

consumers are qualified for one of their programs.

       215.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of their real estate investment related products and services, Defendants

have represented, directly or indirectly, expressly or by implication, that consumers should

increase their existing credit card limits and apply for additional financing to do real estate deals.

       216.    In truth and in fact, in numerous instances in which Defendants have made the

representations set forth in Paragraph 214, Defendants do not use consumers’ financial

information as they represented. Instead, the Defendants use consumers’ financial information to

decide how much to charge them for one of their Advanced Training packages and Inner Circle

programs.

       217.    In truth and in fact, in numerous instances in which Defendants have made the

representations set forth in Paragraph 215, Defendants encourage consumers to increase their

existing credit card limits and apply for additional financing not to fund real estate deals, but to

convince consumers to purchase the Defendants’ Advanced Training packages with their newly-

available credit.

       218.    Therefore, Defendants’ representations as set forth in Paragraphs 214 and 215 are

                                                 60
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 61 of 69




false and misleading and constitute a deceptive act or practice in violation of the UCSPA, Utah

Code § 13-11-4(1).

  COUNT EIGHT – UNCONSCIONABLE ACTS OR PRACTICES (EXPLOITING
   CONSUMERS’ PERSONAL FINANCIAL INFORMATION TO ENCOURAGE
    CONSUMERS TO INCUR DEBT OR OTHER FINANCIAL OBLIGATIONS
DEFENDANTS KNEW OR SHOULD HAVE KNOWN THE CONSUMER COULD NOT
                 REASONABLY REPAY OR AFFORD)

                     (By Plaintiff Utah Division of Consumer Protection)

       219.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of their real estate investment related products and services, Defendants

represented to consumers that by purchasing Defendants’ products and services, consumers

would be able to generate substantial income and that high rates of consumers who previously

purchased Defendants’ products and services were successful.

       220.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of their real estate investment related products and services, Defendants

received from consumers detailed personal financial information, including the consumers’

income, savings, and credit availability.

       221.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of their real estate investment related products and services, Defendants

together and in concert with others used consumers’ personal financial information to encourage

consumers to increase their existing credit card limits to apply for and open new credit cards, and

to use savings and retirement funds purportedly to help launch consumers’ real estate investment

ventures.

       222.    In truth and in fact, Defendants together and in concert with others sought to use


                                                 61
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 62 of 69




the consumers’ newly-available credit, savings, and retirement funds to pay for Defendants’

products or services that cost thousands or tens of thousands of dollars.

       223.    Defendants knew or should have known that their representations about earnings

potential and success rates were false, misleading, and deceptive.

       224.    Defendants knew or should have known the financial condition of consumers

whom they encouraged to increase existing credit card limits, open new credit cards, or to use

savings and retirement funds.

       225.    Defendants knew or should have known that consumers would not reasonably be

able to repay the significant cost of Defendants’ products or services, particularly because

Defendants knew or should have known that their representations about earnings potential and

prior consumers’ success were false, misleading, and deceptive.

       226.    Defendants’ acts and practices were unconscionable because Defendants

exploited consumers’ financial information to sell products and services that Defendants knew or

should have known would not enable consumers to generate significant income and be

successful.

       227.    Defendants’ acts and practices were unconscionable because Defendants

encouraged consumers to incur significant debt and spend savings or retirement funds that

Defendants, through their knowledge of consumers’ financial information and through their

knowledge of their own false representations, knew or should have known consumers would be

unable to repay or recover.

       228.    Defendants seek to induce consumers to assume risks, including the obligation to

repay tens of thousands of dollars of credit card debit, which materially exceed the benefits to the


                                                62
        Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 63 of 69




consumers of their transactions with Defendants.

        229.     Therefore, Defendants’ acts and practices set forth in Paragraphs 219 to 228

constitute unconscionable acts and practices in violation of the UCSPA, Utah Code § 13-11-5(1).

                                 VIOLATIONS OF THE BODA

        230.     The BODA requires sellers of “assisted marketing plans” to annually file certain

information with the Division. Utah Code § 13-15-4.

        231.     The BODA also requires sellers of assisted marketing plans to provide to

prospective purchasers of the assisted marketing plans written disclosures at least ten days prior

to execution of a purchase agreement or payment by the purchaser. Utah Code §§ 13-15-4; 13-

15-5.

        232.     Defendants’ Workshop, Advanced Training, and Inner Circle products are

“assisted marketing plans” as defined by Utah Code § 13-15-2(1)(a)(iv).

        233.     Defendants are “sellers” of assisted marketing plans as defined by Utah Code §

13-15-2(8).

        234.     As set forth below, Defendants have violated the BODA by failing to file required

information with the Division, and by failing to provide required disclosures to prospective

purchasers of Defendants’ assisted marketing plans.

               COUNT NINE – FAILURE TO FILE REQUIRED INFORMATION
                                WITH THE DIVISION

                       (By Plaintiff Utah Division of Consumer Protection)

        235.     During the five years preceding this action, Defendants have offered and sold

multiple different assisted marketing plans through a variety of corporate entities.



                                                 63
        Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 64 of 69




        236.   For each assisted marketing plan offered and sold by the Defendants, Defendants

were required to file annually with the Division the information described by Utah Code § 13-

15-4.

        237.   During the five years preceding this action, Defendants have failed to file with the

Division the information required by Utah Code § 13-15-4 with respect to any of the assisted

marketing plans Defendants offered, sold, and continue to offer and sell.

        238.   As described in Paragraphs 235 to 237, Defendants violated the BODA by failing

to file with the Division the information required by Utah Code § 13-15-4 for each assisted

marketing plan Defendants offered, and for each year Defendants failed to file the required

information while offering a given assisted marketing plan.

                    COUNT TEN - FAILURE TO PROVIDE REQUIRED
                    DISCLOSURES TO PROSPECTIVE PURCHASERS

                     (By Plaintiff Utah Division of Consumer Protection)

        239.   During the five years preceding this action, Defendants have sold thousands of

assisted marketing plans to consumers.

        240.   Defendants were required to provide certain disclosures to prospective purchasers

of its assisted marketing plans in a single disclosure statement or prospectus at least ten business

days prior to the execution of a consumer’s agreement to purchase one of Defendants’ plans, or

ten business days prior to payment by the consumer of any consideration in exchange for the

assisted marketing plan. Utah Code § 13-15-5.

        241.   Defendants did not provide the required disclosure statement or prospectus to any

of the thousands of consumers who purchased one of Defendants’ assisted marketing plans.



                                                 64
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 65 of 69




       242.    As described in Paragraphs 239 to 241, Defendants violated the BODA each time

they sold an assisted marketing plan to a consumer without providing the required disclosure

statement or prospectus.

                                 VIOLATIONS OF THE TFPA

       243.    The TFPA prohibits telephone soliciting businesses and solicitors from making or

causing to be made any untrue material statements, or failing to disclose material facts necessary

to make a statement not misleading. Utah Code § 13-26-11(1)(c).

       244.    The TFPA also prohibits any telephone soliciting business from causing or

permitting any solicitor to violate the TFPA. Utah Code § 13-26-11(2)(a).

       245.    Defendants operate a telephone soliciting business as defined by Utah Code §13-

26-2(8).

       246.    Defendants are solicitors because they make telephone solicitations, and cause

telephone solicitations to be made. Utah Code §§ 13-26-2(9)(a), (b).

      COUNT ELEVEN – UNTRUE MATERIAL STATEMENTS OR FAILURE TO
                      DISCLOSE MATERIAL FACTS

                     (By Plaintiff Utah Division of Consumer Protection)

       247.    In numerous instances, in connection with telephone solicitations to sell the Inner

Circle program, Defendants have misrepresented, directly or indirectly, expressly or by

implication, material aspects of the performance, efficacy, nature, or central characteristics of the

Inner Circle one-on-one coaching services, such as by representing that consumers who purchase

the Inner Circle program are likely to earn substantial income.

       248.    Defendants’ acts or practices, as described in Paragraph 247 above, are unlawful



                                                 65
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 66 of 69




practices that violate the TFPA. Utah Code §§ 13-26-11(1)(c); 13-26-11(2)(a).

                                     CONSUMER INJURY

       249.    Consumers are suffering, have suffered, and will continue to suffer substantial

injury as a result of Defendants’ violations of the FTC Act, the TSR, the UCSPA, the BODA,

and the TFPA. In addition, Defendants have been unjustly enriched as a result of their unlawful

acts or practices. Absent injunctive relief by this Court, Defendants are likely to continue to

injure consumers, reap unjust enrichment, and harm the public interest.

                       THIS COURT’S POWER TO GRANT RELIEF

       250.    Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC. The Court, in the exercise of its equitable

jurisdiction, may award ancillary relief, including rescission or reformation of contracts,

restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

remedy any violation of any provision of law enforced by the FTC.

       251.    Section 19 of the FTC Act, 15 U.S.C. § 57b and Section 6(b) of the

Telemarketing Act, 15 U.S.C. § 6105(b) authorize this Court to grant such relief as the Court

finds necessary to redress injury to consumers resulting from Defendants’ violations of the TSR,

including the rescission or reformation of contracts and the refund of money.

       252.    The UCSPA authorizes this Court to enter a declaratory judgment that

Defendants’ acts or practices violate the UCSPA, to enjoin, in accordance with the principles of

equity, any person who has violated, is violating, or is otherwise likely to violate the UCSPA, to

award damages or relief on behalf of consumers for Defendants’ violations of the UCSPA, to


                                                66
      Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 67 of 69




award a fine against Defendants for violations of the UCSPA in an amount determined by the

Court, and to award the Division reasonable attorney’s fees, court costs, and costs of

investigation. Utah Code §§ 13-11-17(1)(a)-(d); 13-11-17.5.

       253.     The BODA authorizes this Court, in addition to any other relief granted by the

Court, to grant judgment and injunctive relief in favor of the Division, and to award the Division

reasonable attorney’s fees, costs of court, and investigative fees for Defendants’ violations of the

BODA. Utah Code § 13-15-6(3).

       254.     The TFPA authorizes this Court to impose a civil penalty not exceeding $2,500

against the Defendants for each of Defendants’ transactions that violated the TFPA. Utah Code

§ 13-26-8(2).

                                        PRAYER FOR RELIEF

       Wherefore, Plaintiff FTC, pursuant to Sections 13(b) and 19 of the FTC Act, 15 U.S.C.

§§ 53(b), 57b, and Section 6(b) of the Telemarketing Act, 15 U.S.C. § 6105(b), and Plaintiff

Utah Division of Consumer Protection, pursuant to the UCSPA, the BODA, the TFPA, and the

TSR, and as authorized by the Court’s own equitable powers, request that the Court:

       A.       Award Plaintiffs such preliminary injunctive and ancillary relief as may be

necessary to avert the likelihood of consumer injury during the pendency of this action and to

preserve the possibility of effective final relief, including temporary and preliminary injunctions,

an order freezing assets and immediate access;

       B.       Enter a permanent injunction to prevent future violations of the FTC Act, the

TSR, the UCSPA, the BODA, and the TFPA by Defendants;

       C.       Award such relief as the Court finds necessary to redress injury to consumers


                                                 67
   Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 68 of 69




resulting from Defendants' violat¡ons of the FTC Act, the TSR" the UCSPA, the BODA, and the

TFPA, including rescission or reformation of contracts, restitution, the refund of monies paid,

and the disgorgernent   of lll-gotten monies;

         D.    Award civil penaltles in an amount up to $2,500 for each vlolation of the UCSPA,

the BODA, and the   IFPA;    and

       E.      Award Plaintiffs the costs of bringing this action as well       as such other and

additional relief as the Court may determine to     be   just and proper.

                                                Respectlully submitted,

                                                ALDEN F. ABBOTT
                                                           I Counsel

Dated:   ñov.Jtbl1
                                                Darren H. Lubezky
                                                Savvas S. Diacosavvas
                                                Brian N. Lasky
                                                Christopher Y. Miller
                                                Laura A. Zuckenuise
                                                Federal Trade Commission, Northeast Region
                                                One Bowling Green, Suite 318
                                                New York, NY 10004
                                                Tel: (212) 607-2829
                                                Emai I : dlubeuky@ftc.gov
                                                Emai I : sd iacosavvas@ftc.gov
                                                Email: blasky@ftc.gov
                                                Emai I : cmil ler@ftc.gov
                                                Emai I ; lzuckerwise@ftc.gov

                                                Attorneys for Plainti   lf
                                                FEDERAL TRADE COMMISS¡ON



                                                A             E



                                                           C. Wing          )

                                                    68
Case 2:19-cv-00867-RJS-EJF Document 4 Filed 11/05/19 Page 69 of 69




                              Thomas M. Melton (4999)
                              Kevin McLean (16101)
                              Assistant Attorneys General
                              Utah Attorney General’s Office
                              160 East 300 South, Fifth Floor
                              Salt Lake City, Utah 84114
                              Tel: 801-366-0310
                              Email: rwing@agutah.gov
                              Email: tmelton@agutah.gov
                              Email: kmclean@agutah.gov

                              Attorneys for Plaintiff
                              UTAH DIVISION OF
                              CONSUMER PROTECTION




                                69
